Citation Nr: 9903199	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for partial paralysis of 
hands and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from March 1987 to August 
1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The claim on appeal is for service connection for partial 
paralysis of the hands and arms.  The Board remanded the 
claim in November 1996.  At that time, the RO was instructed 
to, among other things, obtain a medical opinion after a VA 
neurologic examination as follows:

The examiner should express an opinion as 
to whether the veteran has a partial 
paralysis of hands and arms.  If such a 
disorder is present, the doctor should 
express an opinion as to its origin, 
particularly stating the probability that 
it began with anesthetic or other injury 
in service and the probability that the 
disability is of post-service origin.

A March 1997 VA peripheral nerve examination concluded that 
the sensory findings did not appear to be mediated by normal 
physiologic mechanisms.  The clinical examination did not 
reveal discoordination that was readily identified.

A March 1997 VA examination for hands concluded that the 
appellant appeared to have a diffuse weakness in his wrist 
and hand function bilaterally that was very minimal.

The Board has also reviewed the VA Medical Center records 
which identify the appellant's complaint but do not offer any 
opinion as to the origin of his disability.  

The Board concludes, therefore, that the examiners have 
failed to provide the opinion as was requested in the Remand 
as to the likely etiology of the partial paralysis of the 
hands and arms.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should return the claims 
folder to the examiners who conducted 
both the hand and neurological 
examinations in March 1997.  The claims 
folder must be reviewed with particular 
attention paid to the service medical 
records, and notation of such made in the 
report.  Each doctor should express an 
opinion as to the origin of the 
disability; particularly stating the 
probability that it began with anesthetic 
or other injury in service and the 
probability that the disability is of 
post-service origin.  As for the 
neurologist who concluded that the 
findings did not appear to be mediated by 
normal physiologic mechanisms, the 
examiner should further explain his 
findings and express an opinion as to the 
origin of the reported decrease in 
sensation to pinprick along the 
appellant's arms.  Both examiners are 
free to order any additional testing or 
psychological examination they deem 
necessary.  If Dr. F. is of the opinion 
that there is no diagnosis, he should 
state that fact in a clear manner.

2.  If any further examinations are 
deemed necessary, the appellant is hereby 
put on notice of his obligation to report 
for such examinations.  The General 
Counsel, in representing VA before the 
Court of Veteran's Appeals, has noted 
that the RO has duties.  Pursuant to 38 
C.F.R. § 3.655, when a claimant fails to 
report for an examination in scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation.


Of record is the RO's letter in December 1996 requesting 
further information from the appellant and the appellant's 
failure to respond.  The appellant is hereby advised of his 
obligation to present a well-grounded claim.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


